COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH


                              NO. 2-08-110-CR


TWYNA LYNN SHIELDS                                           APPELLANT
A/K/A TWYNA LYNN MCGINNIS
A/K/A TWYNA COLLINS MCGINNIS

                                       V.

THE STATE OF TEXAS                                                STATE

                                   ------------

            FROM THE 355TH DISTRICT COURT OF HOOD COUNTY

                                   ------------

                        MEMORANDUM OPINION 1

                                   ------------

     A jury convicted Appellant Twyna Lynn Shields of possession of more

than one but less than four grams of methamphetamine, found true to two

habitual-offender counts, and assessed punishment at ninety-nine years in

prison. The trial court sentenced her accordingly.



     1
         … See Tex. R. App. P. 47.4.
      Appellant’s court-appointed counsel has filed a motion to withdraw as

counsel and a brief in support of that motion. Counsel’s brief and motion meet

the requirements of Anders v. California 2 by presenting a professional evaluation

of the record demonstrating why there are no reversible grounds on appeal and

referencing any grounds that might arguably support the appeal.3 We afforded

Appellant an opportunity to file a brief on her own behalf; she did not do so.

      In our duties as a reviewing court, we must conduct an independent

evaluation of the record to determine whether counsel is correct in determining

that the appeal is frivolous. 4   Only then may we grant counsel’s motion to

withdraw.5

      We have carefully reviewed the record and counsel’s brief. We agree that

the appeal is wholly frivolous and without merit. We find nothing in the record




      2
          … 386 U.S. 738, 87 S. Ct. 1396 (1967).
      3
      … See Mays v. State, 904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth
1995, no pet.).
      4
      … See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991);
Mays, 904 S.W.2d at 923.
      5
      … See Penson v. Ohio, 488 U.S. 75, 83–84, 109 S. Ct. 346, 351–52
(1988).

                                        2
that might arguably support the appeal.6 We therefore grant the motion to

withdraw filed by Appellant’s counsel and affirm the trial court’s judgment.

                                           PER CURIAM

PANEL:        GARDNER, HOLMAN, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: November 6, 2008




      6
          … See Bledsoe v. State, 178 S.W.3d 824, 827 (Tex. Crim. App. 2005).

                                       3